Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 39 - 63 are pending.  
Claims 39, 48, 56 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein circuitry to identify a service data flow associated with a set of packets which are sent to a recipient computing device and generated by an application executed by computing device, and wherein determine a target quality of service for service data flow before packets associated with service data flow are to be sent from computing device to recipient computing device, and wherein determine based on target quality of service, one or more radio links on which to send packets, including determining based on target quality of service, whether to split service data flow over multiple ones of the one or more radio links, and wherein send packets through the determined one or more radio links, in addition to the other limitations in the specific manner as recited in claims 39 - 63.  
  
Claims 40 - 47 are allowed due to allowed base claim 39.  
Claims 49 - 55 are allowed due to allowed base claim 48.  
Claims 57 - 63 are allowed due to allowed base claim 56.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                                       5-23-2022Primary Examiner, Art Unit 2452